DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “type detection unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “type detection unit” is being interpreted to cover the control device described in the specification 25 (see par. 15 and 24-25) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first reflecting portion and the second reflecting portion" on line 4.  There is insufficient antecedent basis for this limitation in the claim. It is assumed Applicant intended to recite after “further includes” on line 2, the following text, which would provide sufficient antecedent basis: ---a first reflecting portion and a second reflecting portion---. The following rejection has been made with this assumption.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaplan (US 5215370 A).
Referring to claim 1:
Kaplan discloses a lighting device (see second embodiment described in col. 4, lines 21-32 with respect to Figs. 5-6) comprising:
a light source (linear light source 10’); and
a light shielding member (body 14’) having an irradiation port (channel 54) which opens linearly,
wherein the light shielding member includes a first plate member and a second plate member (plates 50), the first plate member and the second plate member include a first parallel portion and a second parallel portion, respectively, the first parallel portion and the second parallel portion parallelly face each other, and the irradiation port is formed between the first parallel portion and the second parallel portion (see Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan as applied to claim 1 above, and further in view of Ide (US 2004/0160650 A1).
Referring to claim 2:
While not disclosed in Kaplan, using an air blast member for supplying cooling air to the light source is known and is taught for example by Ide (see abstract/summary and detailed discussion of cooling by fans 19a/19b used to cool illumination lamp 16). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan in view of Ide to have included an air blast member for supplying cooling air to the light source in order to provide even and optimized cooling to the light source and therefore suppressing variations in illumination and improving the image reading quality (par 86).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan as applied to claim 1 above, and further in view of Sato et al (JP 2012-216418 A).
Referring to claim 3:
The first plate member and the second plate member in Kaplan are configured to reflect some of the light from the light source (abstract/summary), but do not respectively include a first reflecting portion and a second reflecting portion inclined such that a space between the first plate member and the second plate member gradually becomes narrower from a side of the light source toward the irradiation port. However, Sato et al disclose such inclined reflecting portions (light irradiation direction adjustment sections 5b and 5c made of a plate shaped body – see Figs. 1A-1B, and the abstract and par. 39-40 of the translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified first plate member and the second plate member in Kaplan, in view of Sato et al, to respectively include a first reflecting portion and a second reflecting portion inclined such that a space between the first plate member and the second plate member gradually becomes narrower from a side of the light source toward the irradiation port. Such a modification provides a linear light source device that improves conversion of light from a point light source into a linear light source providing a uniform linear illumination wherein manufacturing flexibility is provided by forming the reflecting portions (light-irradiation direction adjustment sections) at an inclination of a prescribed angle in a range of angles to meet functional requirements (see abstract and par. 7-11 of the translation).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (JP 2014-178295 A) in view of Kaplan (US 5215370 A) and Banker (US 6275600 B1).
Referring to claim 4:
Kubota et al disclose an inspection device (image evaluation apparatus 2) configured to evaluate a printed product, the inspection device comprising:
a lighting device (light source 11) configured to irradiate a color bar (color chart) printed on one of a sheet and a web under conveyance with light (a “color chart” formed on a recording medium 90 such as paper);
a camera (sensor 16) configured to capture the color bar which is irradiated with light of the lighting device;
 an acquisition circuit (sensor input response unit 21) configured to acquire a color measurement value of image data captured by the camera;
a calculator (computing unit 24) configured to calculate a color values of the color bar using the color measurement value acquired by the acquisition circuit; and
a determination circuit (evaluation unit 30) configured to evaluate the color chart (printed product) by comparing the color measurement value with a determination criterion (master image),
wherein the lighting device irradiates the color bar with linear light (see sections 30-34, 42-44, 52-61, and 98-105 in the Espacenet translation of Kuboto et al).
Kuboto et al do not disclose a lighting device as set forth in claim 1. Kaplan teaches a lighting device as set forth in claim 1 and addressed above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuboto et al in view of Kaplan to use a lighting device as set forth in claim 1 in order to provide an improved linear light source that produces a bright line of light in which the angular intensity profile can be closely controlled. As a result of being able to closely control the angular intensity profile, the light source has increased brightness over a desired angular range and stray light is reduced so there is less flare. See summary.
Kuboto et al do not specifically disclose determining “quality” of a printed product using the color chart by calculating a “density value” and comparing that value with a determination criterion. However, such arrangements are well known in the prior art. For example, Banker et al disclose measuring a printed test pattern image 16 by scanning the image with scanner 18 and using print image analyzer 22 to evaluate the print image characteristics of the scanned image by conducting a series of tests on digital pattern data 20. Print image analyzer 22 computes the print density uniformity metrics, which measure variations in the print density Based on the tests, print image analyzer 22 generates quality ratings. One or more quality ratings can be generated from the measurements. And the method can be used for black and white as well as color printing applications. See abstract, summary, col. 2, line 60 to col. 3, line 9, and col. 5, lines 33-43.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuboto et al in view of Banker et al to determine “quality” of a printed product using the color chart by calculating a “density value” and comparing that value with a determination criterion in order to allow monitoring and adjustment of the print image characteristics of a printer so that the printer is within allowable margins. See summary.
Referring to claim 5:
In the combination of Kuboto et al, Kaplan, and Banker et al, an opening width of the irradiation port in a direction orthogonal to the widthwise direction of one of the sheet and the web is narrower than a width of the color bar in the direction orthogonal to the widthwise direction of one of the sheet and the web. See Fig. 13 in Kubota et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (JP 2014178295 A) in view of Kaplan (US 5215370 A) and Banker (US 6275600 B1) as applied to claim 4 above, and further in view of Miyazaki (US 2012/0162669 A1).

Referring to claim 6:
Kubota et al do not disclose a type detection unit configured to detect a type of one of the sheet and the web and a storage device configured to store a correction value for each type of one of the sheet and the web, wherein the calculator is configured to read out, from the storage device, the correction value corresponding to the type of one of the sheet and the web detected by the type detection unit and calculate a density value of the color bar using the correction value and the color measurement value acquired by the acquisition circuit. It is noted, based on Applicant’s specification, the data of the type of sheet or web is included in basic data to be used by the printing section 73 to control a printing operation and type detection unit 85 reads out the data of the type of sheet or web from the basic data.
However, Miyazaki discloses an image forming apparatus including a density-correction-data generation unit generating density correction data by causing the sensor to read a density correction chart formed on the sheet by an image forming unit, a storage unit storing the generated density correction data in connection with a sheet type, a density correction unit reading the density correction data corresponding to the sheet type used for printing from the storage unit, and making density correction of image data based on the density correction data (abstract). CPU 1a reads sheet type data from the correction data (Fig. 7) in memory 1b used to control a printing operation (Fig. 13). See par. 37, 75, and 105.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kuboto et al, Kaplan, and Banker et al in view of Miyazaki to have to provide an image forming apparatus that can make printer gamma correction suited to process conditions by image stabilization control, in particular to regenerate the density correction data corresponding to the sheet type used for the printing and control the density correction (see summary).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 Jan 2002, 17 May 2022, and 25 Jul 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below. 
Applicant has provided an explanation of relevance of cited document JP 2013-75519 on pages 1-3 of the specification. Applicant has not provided an explanation of relevance of other cited documents. The relevance of these documents can be found in the JPO actions and in the ISA search report and written opinion that are of record and have been considered.  

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Tsujita (US 20220141355 A1) discloses an apparatus that determines a color of a tone patch for tone correction, to be composited with an image, in accordance with a color component used in the image, generates a patch-included image by compositing the tone patch of the color determined with the image, generates a corrected image by performing tone correction on the patch-included image on the basis of tone correction information for each color component, performs color measurement of the tone patch formed on the medium on which the corrected image has been formed, and updates the tone correction information on the basis of a value measured. See abstract.
Oba (US 20210409574 A1) discloses a printing apparatus comprises a printer engine and a sensor that performs color measuring of tone correction patches printed on a sheet, the patches including at least a set of first color tone correction patches and a set of second color tone correction patches. The printing apparatus controls to cause, when the tone correction patches are to be printed on sheets respectively having a predetermined size, the printer engine to print the sets of the first and second color tone correction patches on first and second sheets, respectively, and executes control such that, in a case where the first sheet and the second sheet are printed one after another, a color measurement result of the tone correction patches printed on the first sheet and the second sheet are used in correcting image data for printing. See abstract.

Tanabe et al (US 20040212816 A1) disclose printing a sheet for color calibration, the sheet including an output medium information patch, a test pattern for color calibration, and at least one reference patch serving as a reference for color correction when the output medium information patch is read. The test pattern has a mixed color of cyan, magenta, and yellow, and includes a plurality of density regions arranged column-wise in order of color brightness or in order of color darkness along a reading direction of the calibration sheet.

Kasahara et al (US 11356581 B2) discloses a color measurement sensor control unit 312 that controls the color measurement unit 2110 to measure the gradation correction marks or patches formed on a sheet to acquire color measurement data required for image quality adjustment and information required to inspect the product. When the image forming apparatus 101 forms an image on a sheet, the properties of the sheet differ depending on the sheet type. Thus, to correctly perform gradation correction, the image forming apparatus 101 is to hold reference information on a sheet type basis. The reference information saving unit 311 holds the reference information generated based on the color measurement data acquired by the color measurement sensor control unit 312 on a sheet type basis set in sheet feeding stages. The correction information saving unit 310 holds correction information obtained by comparing the reference information held in the reference information saving unit 311 and the color measurement data acquired by the color measurement sensor control unit 312 on a sheet type basis set in the sheet feeding stages. A process of forming color measurement patches for gradation correction on an output sheet for a print job, measuring the color measurement patches in real time using color measurement sensors, and continuously feeding back correction values to a subsequent page is described. See discussion of Fig. 4A to 4C and 5 in col. 7-10.

Kasshiwagi et al (US 11303781 B2) and Kikuchi et al (US 20220053104 A1) disclose color gradation measurement and adjustment like found in Kasahara et al (US 11356581 B2) discussed above.

Nishihara (JP 2000283852 A) discloses a colorimetric device which efficiently measures the colors of color patches and the printer. Rectangular color patches C which have relatively long sides along the width are printed in matrix on a sample medium as shown in (A). The colorimetric device measures the colors of the color patches C while moving a head along the width of the sample medium M and it takes a certain time to measure the colors of the color patches C. For the purpose, the sample medium M has the color patches C set to a long-side length longer than the length obtained by multiplying the moving speed of the head by the time needed for the color measurement by the head. Consequently, when color measurement start coordinates are set to 10, 110, and 210 for the coordinates 0, 100, 200, and 300 of the boundaries of the respective color patches C, the colors of the color patches C can be measured without stopping the head. See abstract.

Crean et al (US 20150049921 A1) disclose a system and associated methods are provided for the evaluation of printing systems. Results may be expressed as a set of simple-to-understand alphabetic grades (e.g., A, B, C, D, F). These grades reflect the visual acceptability of prints of the image evaluation document produced by the printing system. Capabilities are provided for query and reporting of data across printing systems and over time for various attributes and factors (abstract). The system and associated methods can among other capabilities produce unbiased press assessments, determine that a press is operating normally, and provide the ability to test for quality on different paper stocks (par. 7). FIG. 3 is an example of a portion of an image evaluation document used by the image evaluation system in assessing print uniformity with five identical pairs of patterns to allow measurements to evaluate the short-term print stability of the press. Test pattern 300 may preferably comprise a set of color patches 310, a four-color neutral gradient portion 320, and a three-color neutral gradient portion 330. Other single-color gradients may also be used for uniformity evaluation (par. 27). FIG. 5 is an example of a portion of an image evaluation document directed to pictorial imagery. Test pattern 500 preferably comprises a portion 510 comprising a variety of color patches of sufficient size for measurement and portions 520 comprising pictorial images sized for human evaluation (par. 30).

Miwa (US 20180278807 A1) discloses an apparatus (10) having an image forming section (410) for forming an image density correction pattern on a recording medium. A reading unit reads the image density correction pattern formed on the recording medium and generates first color data. A color converter (440) converts the first color data into second color data. An image density conversion data memory (322) stores image density conversion data for multi-types of the recording medium. A determiner (323) determines whether the image density conversion data memory contains the image density conversion data for a type of the recording medium on which the image density correction pattern is formed. A correction curve generator (313) generates correction curve data based on image density data. See abstract.

Kawai (US 8474942 B2 and US 8740343 B2) disclose every time density correction information corresponding to a colorimetric value of a patch is acquired, the time when the density correction information is acquired and the type of a printing medium on which the patch is printed are accumulated in association in a memory. The type of a medium for printing is specified by a user. Density correction information acquired at the most up-to-date time for each chromatic color ink available for the medium of that type is read from the memory. Then it is determined whether or not the most up-to-date time when the density correction information is acquired for each of the chromatic color inks available for the specified medium is the same time. If the most up-to-date times are the same, density correction is performed on image data, using a correction table that corresponds to the density correction information acquired at the most up-to-date time. See abstract.

Yamashita (US 8582179 B2) discloses an image forming apparatus comprises an image forming section that forms an image on a sheet, a density sensor that measures the image formed on the sheet and outputs a measured value corresponding to a density of the image, a conversion data storing section that stores plural conversion data showing relationship between the measured value outputted from the density sensor and the image density, for each sheet type and each screen for an image, a conversion data selection section that selects at least one conversion data from the plural conversion data stored in the conversion data storing section, and a density adjustment section that adjusts a density for an image formed by the image forming section based on a measured value acquired by measuring a prescribed image formed on a sheet and on the conversion data selected by the conversion data selection section. See abstract.

Itagaki et al (US 7903287 B2) disclose an image forming apparatus has a calibration mode in which a calibration image is formed on a print medium to correct image forming conditions. The image forming apparatus detects print medium information to determine, on the basis of the print medium information, whether the print medium is a sheet recommended as a print medium for use in the calibration mode. The image forming apparatus sets calibration conditions corresponding to the determined recommended sheet. The image forming apparatus corrects the image forming conditions on the basis of the set calibration conditions. See abstract.

Hirooka et al (US 6803937 B2) disclose a photographic printer using a laser scanning unit for exposing a latent image corresponding to an image data on a sensitized surface of a photographic paper, wherein intensities of the laser beams exposing the photographic paper are adjusted corresponding to a variation of an actual sensitivity of the photographic paper and deterioration of a developer with respect to nominal values of them. At least the intensities directly emitted from laser light sources, or values of optical modulation data for modulating the laser beams corresponding to the image data are varied. Alternatively, transmittances of optical elements such as polarizing beam splitters provided on optical paths are varied for adjusting the intensities of the laser beams. See abstract.

Wei (US 10659640 B2) disclose an image forming apparatus capable of detecting a type of a sheet accommodated in a sheet feeding tray in advance. The image forming apparatus includes a conveyor, an image former, a fixer, a detector, and a processor. The conveyor conveys the sheet accommodated in the sheet feeding tray along a conveying path. The image former forms an image on the sheet. The fixer fixes the image onto the sheet. The detector is arranged on the conveying path and detects the type of the sheet. The processor executes a sheet type detection mode which is a mode for causing the detector to detect the type of the sheet conveyed by the conveyor before executing an image forming mode which is a mode for causing the image former to form the image and causing the fixer to fix the image. See abstract.

Mizutani (US 5774146 A) discloses a paper kind sensor 18 discriminating a kind of a paper to be printed by the print section 20. Receiving the paper kind information from the sensor 18, the CPU 10 selects a color-conversion table Ti out of the plurality of color-conversion tables stored in the ROM 8. The selected color-conversion table Ti corresponds to the kind of the presently-used paper. The CPU 10 then performs a color-conversion operation on print data with using the selected color-conversion table Ti. Thus color-converted print data is used in printing operation. A user will not need to consider a kind of paper to be printed, and therefore will not need to control the host computer to correct for print information before supplying the print information to the printer. It becomes possible to reduce a burden loaded on the user. See abstract.

Maruyama (US 20020071688 A1) discloses a detector for detecting the type of the sheet as either plain paper, rough paper (or) glossy paper based on the read picture. A controller controls an image forming condition of the image forming apparatus based on the detection result (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/Scott A Rogers/
Primary Examiner, Art Unit 2672
03 September 2022